DETAILED ACTION

This action is in response to the RCE filed on 12/4/2020. 
      Claims 1, 2, 5, 6, 9-10 are pending.


Response to Arguments


Claim Rejections 35 USC §102 & 103

Applicant’s arguments filed 12/4/2020 with respect to the rejection(s) of claim(s) 1 and 5 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Chew discloses that characteristics of different cameras need to be considered when stitching together the captured images from the different cameras to form a panoramic image.


Claim Interpretation - 35 USC § 112






















The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.




Claim limitation “image capturing devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “capture and transmit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

Claim limitation “image conversion device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “receive…calibrate…and stitch” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the at least one corresponding structure described in the specification for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“image capturing device” – image capturing device, 11, 12, 13, see also Fig. 1
“image conversion device” – image conversion device 20, see also Fig. 1  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited references. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1, 5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180005410 A1; hereinafter Wang) in view of Chew (US 20060244826 A1).

Regarding the claim 1, Wang discloses the invention substantially as claimed.

Wang discloses,    
1. A system for generating a 360-degree panoramic virtual reality (VR) image using a plurality of photograph images, comprising: 
“[0025]...in 360-degree panorama photography, camera rig 110 may form a 360-degree circle for aligning cameras 120.”

a plurality of image capturing devices configured to capture and transmit the plurality of photograph mages, respectively; and 
“[0028] Camera 120 may include various features suitable for panorama creation. In one embodiment, camera 120 may use a 16 MP (megapixel) imaging sensor capable of capturing high-resolution (e.g., 4608x3456) photos with enhanced color and contrast. Camera 120 may have a wide field of view, such as a 155-degree viewing angle. Camera 120 may further be configured to record videos with various resolutions and frame rates, such as 1296p at 30 fps, and 1080p at 30 fps or 60 fps. 

[0029] As shown in FIG. 1, in one embodiment, eight cameras 120, i.e., cameras 120a-120h, may be evenly separated and mounted on camera rig 110 to form a circle and aimed outward. The eight cameras 120 may collaborate to achieve full 360-degree panorama coverage. For example, source images taken by some or all of cameras 120 at the same time or at different points in time may be stitched
together to generate a 360-degree panoramic image.”



an image conversion device in communication with plurality of image capturing devices,
[0036] Controller 130 may also receive the captured source images and/or video frames from cameras 120, adjust the brightness of the images, and stitch these source images into panoramic images. In some embodiments, controller 130 may automatically adjust the brightness of the images upon receipt using the disclosed methods without requiring a user input.”

wherein the plurality of image capturing devices comprise 
a first camera and a second camera, wherein the first camera is configured to take a first image using first image characteristic information, wherein the second camera is configured to take second image using second image characteristic information that is different from the first image characteristic information such that the first second images have different image attributes… 
“[0031] Regardless of whether the source images to be stitched are captured by different cameras at the same time or by the same camera at different points in time, different source images may have different brightness due to the diverse conditions under which each source image is taken. For example, since image capture parameters are automatically set in camera 120 for each source image depending on real-time imaging conditions of the environment, changes in illumination levels may lead to different exposure levels in adjacent source images to be stitched, yielding images where the same objects in different source images appear either brighter or darker.

wherein the image conversion device is configured to 
receive first image from the first camera and receive the second image from the second camera,
[0036] Controller 130 may also receive the captured source images and/or video frames from cameras 120, adjust the brightness of the images, and stitch these source images into panoramic images. In some embodiments, controller 130 may automatically adjust the brightness of the images upon receipt using the disclosed methods without requiring a user input.”

obtain the first image characteristic information and the second characteristic information by communicating with the first camera and the second camera, or retrieving the first image characteristic information and the second image characteristic information stored in the image conversion device,
“[0031] Regardless of whether the source images to be stitched are captured by different cameras at the same time or by the same camera at different points in time, different source images may have different brightness due to the diverse conditions under which each source image is taken. For example, since image capture parameters are automatically set in camera 120 for each source image depending on real-time imaging conditions of the environment, changes in illumination levels may lead to different exposure levels in adjacent source images to be stitched, yielding images where the same objects in different source images appear either brighter or darker…

[0035]…Controller 130 may send control signals to cameras 120 to control the camera operation, including capturing the source images, adjusting the camera settings, etc…

[0036] Controller 130 may also receive the captured source images and/or video frames from cameras 120, adjust the brightness of the images, and stitch these source images into panoramic images. In some embodiments, controller 130 may automatically adjust the brightness of the images upon receipt using the disclosed methods without requiring a user input.”
Absent further elaboration on the “characteristic information”, the different exposure levels in each of the source images is deemed meet the limitation.

calibrate the first image using both the first image characteristic information and second image characteristic information to obtain a first calibrated image;
[0036] Controller 130 may also receive the captured source images and/or video frames from cameras 120, adjust the brightness of the images, and stitch these source images into panoramic images. In some embodiments, controller 130 may automatically adjust the brightness of the images upon receipt using the disclosed methods without requiring a user input.”


calibrate the second image using both the first image characteristic information and second image characteristic information to obtain a second calibrated image;
[0036] Controller 130 may also receive the captured source images and/or video frames from cameras 120, adjust the brightness of the images, and stitch these source images into panoramic images. In some embodiments, controller 130 may automatically adjust the brightness of the images upon receipt using the disclosed methods without requiring a user input.”

stitch the first calibrated image and the second calibrated image to generate a single 360-degree panoramic VR image configured to be viewed from all directions.
“[0025]...in 360-degree panorama photography, camera rig 110 may form a 360-degree circle for aligning cameras 120.”

[0036] Controller 130 may also receive the captured source images and/or video frames from cameras 120, adjust the brightness of the images, and stitch these source images into panoramic images. In some embodiments, controller 130 may automatically adjust the brightness of the images upon receipt using the disclosed methods without requiring a user input.” 

Wang does not disclose,
…wherein each of the first image characteristic information and the second image characteristic information comprises a viewing angle, a zooming ratio, and a resolution, and

Chew discloses,
…wherein each of the first image characteristic information and the second image characteristic information comprises a viewing angle, a zooming ratio, and a resolution, and
“[0041] The scanning camera 22 is a camera of fixed/vary focal length and 
usefully of mega pixels resolution.  Typically, the scanning camera 22 is 
analog/digital, using a Charge-Coupled Device (CCD) or Complementary Metal 
Oxide Semiconductor (CMOS) sensor.  Thermal or active laser imager could also 
be used as the scanning camera.  In most situations, the scanning camera 22 
does not need to move, although there may be locations where the scanning 

area under surveillance.  In such situations, the panning around could be 
automatic and continuous or could be controlled by the controller 12.  The 
scanning camera usually takes in the normal or wide angle field of view of the 
waterway, for instance with angular field of view of 60 degree over distance of 
5 km to provide coverage area of 13 km.sup.2.  The effective area of coverage 
and distance of a scanning camera vary depends on a number of factors, 
including the type of scanning camera used, installation height, its panning 
range, image resolution, lens focal length etc.”

“[0061] The system, in an example embodiment, is also able to perform image 
fusion including the function to "stitch together" scenes that arise from 
different scanning cameras to provide a panoramic image view, handling 
transitions and vessel handover between them, presenting and treating a 
collection of disparate camera scenes as a single unit (or a fused image 
scene).  In real time panoramic view generation of the waterway under 
surveillance based on image fusion of scenes captured by different scanning 
cameras, different camera alignment, different zoom ratio, different focal 
length, different angle of view, different camera exposures, different image 
capture times and speeds, different illumination conditions of the different 
scenes, artefacts caused by moving object, disjointed objects and camera lens 
distortions etc. should be considered.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Chew and apply them on the teachings of Wang to take into consideration the image characteristics of images captured by the different cameras to make the appropriate adjustment when stitching together the captured images for a 360 degree panoramic mage as taught by Chew.
One would be motivated as both Wang and Chew teach the need to make such consideration and adjustment when stitching together the captured images from different cameras for the benefit of having a correct or uniform resulting panoramic image, Chew additionally mentioning the specific characteristics of the cameras.



Therefore, the rationale for the rejection of the claims 1 and 9 applies equally as well to the claims 5 and 10. 

9. (New) The system as claimed in claim 1, wherein each of the first image characteristic information and the second image characteristic information further comprises brightness.
Wang “[0031] Regardless of whether the source images to be stitched are captured by different cameras at the same time or by the same camera at different points in time, different source images may have different brightness due to the diverse conditions under which each source image is taken. For example, since image capture parameters are automatically set in camera 120 for each source image depending on real-time imaging conditions of the environment, changes in illumination levels may lead to different exposure levels in adjacent source images to be stitched, yielding images where the same objects in different source images appear either brighter or darker…

[0035]…Controller 130 may send control signals to cameras 120 to control the camera operation, including capturing the source images, adjusting the camera settings, etc…

[0036] Controller 130 may also receive the captured source images and/or video frames from cameras 120, adjust the brightness of the images, and stitch these source images into panoramic images. In some embodiments, controller 130 may automatically adjust the brightness of the images upon receipt using the disclosed methods without requiring a user input.”



































Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Chew.

Regarding the claim 2, Wang-Chew discloses the invention substantially as claimed as mentioned above for the claim 1.

Wang-Chew does not specifically disclose,    

One would be motivated as RGB arrays are the most common format for image capture by the cameras as disclosed in [0026] of Wang and thus would have been expected to be utilized in Wang.

Regarding the claim 6, it recites elements that are at least included in the claim 2 above, but in a method form rather than a system form.
Therefore, the rationale for the rejection of the claim 2 applies equally as well to the claim 6. 
















Conclusion

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE N NOH/
Examiner, Art Unit 2481